Citation Nr: 1110955	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  03-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to a service-connected cervical spine disability and/or a service-connected headache disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1970 to May 1974.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which in part, denied the Veteran's service-connection claim for dizziness and his claim for TDIU.  Original jurisdiction over this case resides with the RO in Salt Lake City, Utah.

The Board has remanded the Veteran's claims twice, in September 2006 and in June 2009, for further procedural and evidentiary development.  After such was achieved, the RO most recently readjudicated the claims in a November 2010 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Since the November 2010 SSOC, the Veteran has submitted additional evidence and argument directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

Referred issue

As noted in the Board's June 2009 decision, the Veteran filed a service-connection claim for right shoulder, arm and hand weakness in December 2006.                     See the Veteran's representative's December 18, 2006 letter to the RO.  The RO has yet to adjudicate this claim.  As such, the matter is again referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).



Issue not on appeal

In its June 2009 decision, the Board also remanded the Veteran's service-connection claim for a disability manifested by blurred vision.  Following the administration of a VA eye examination in December 2009, the RO granted the Veteran's claim in a November 2010 rating decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

Remanded issue

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record supports a finding that the Veteran has a current disability manifested by dizziness that is related to head trauma sustained during his active duty military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a disability manifested by dizziness was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

As noted above the Board remanded the Veteran's TDIU and dizziness claims in September 2006 and in June 2009.  In September 2006, the Board specifically instructed the RO to schedule the Veteran for a VA examination to determine which of the Veteran's current symptoms, if any, are related to an in-service motor vehicle accident occurring in 1974.  The Board also instructed the RO to issue a statement of the case (SOC) as to each claim.  Although the Veteran appeared for a VA examination in August 2007, the medical opinion rendered by the VA examiner was not deemed adequate for adjudication purposes.  Following the issuance of an SOC and the Veteran's timely perfection of an appeal, the Board remanded the Veteran's claims a second time in June 2009 to ensure compliance with its September 2006 remand instructions.  

In particular, the Board instructed the RO to send the Veteran updated notice in compliance with the Veteran's Claims Assistance Act of 2000 (VCAA), with respect to direct and secondary service-connection claims, and to TDIU claims.  The Board also instructed the RO to schedule the Veteran for a VA examination to determine the etiology of the Veteran's disability manifested by dizziness.  The RO was then to readjudicate the dizziness and TDIU claims in another SSOC.

The RO sent a letter to the Veteran dated August 10, 2009 in compliance with the provisions outlined in the VCAA.  In addition, the Veteran appeared for VA examinations in December 2009 and January 2010.  The examination reports are associated with the Veteran's claims folder.  Finally, the RO readjudicated the Veteran's dizziness and TDIU claims in a November 2010 SSOC. 

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

As noted in the Introduction above, the Board is remanding the Veteran's TDIU claim to the agency of original jurisdiction.

With respect to the Veteran's service-connection claim for a disability manifested by dizziness, a VCAA notice letter was sent to the Veteran regarding this claim in August 2009.  This letter appears to be adequate.  The Board however need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.


Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has advanced two theories of entitlement regarding his service-connection claim for a disability manifested by dizziness.  First, the Veteran claims that his dizziness disability is directly related to head and neck trauma he sustained in a motor vehicle accident during his active duty military service in 1974.  In the alternative, the Veteran asserts that his dizziness disability is caused or aggravated by his service-connected cervical spine disability and/or his service-connected headache disability.  Because the Board is granting the Veteran's claim on a direct basis [that is, as directly related to his in-service automobile accident], the Board need not discuss the merits of his claim on a secondary basis.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), after reviewing the Veteran's claims folder and upon physical examination, the January 2010 VA examiner specifically diagnosed the Veteran with a "chronic dizziness" disability with associated symptoms of falling.  See the January 2010 VA examiner's report, pages 4 and 5.  Similarly, a December 2009 VA examiner also diagnosed the Veteran with "chronic dizziness," as a disability in and of itself.  See the December 2009 VA examiner's neurological report, page 4.  Resolving all doubt in favor of the Veteran, the medical evidence of record demonstrates that a disability manifested by dizziness currently exists.  Accordingly, Hickson element (1) is satisfied.  

With respect to Hickson element (2), in-service disease or injury, it is undisputed that the Veteran suffered head trauma in a January 1974 motor vehicle accident during his active duty military service.  The Veteran's service treatment records indicate that the Veteran drove into a tree on January 10, 1974 and hit the windshield with his head.  See the Veteran's January 10, 1974 Chronological Record of Medical Care.  Significantly, the Veteran's February 1974 separation examination specifically notes that the Veteran had a head injury due to an automobile accident in 1974, with "frequent headaches and dizziness also noted."  The Veteran pertinently reported "yes" when asked whether he experienced dizziness or fainting spells at that time.  See the Veteran's February 1974 Report of Medical Examination and Report of Medical History respectively.  The Board notes that the Veteran has already been awarded service connection for a cervical spine disability as due to this in-service accident, and for a headache disability as due to the cervical spine disability.

Accordingly, in-service injury to the head with resulting dizziness is demonstrated in the record.  Hickson element (2) is therefore satisfied as well.

With respect to crucial Hickson element (3), nexus or relationship, there are three medical opinions of record linking the Veteran's current dizziness disability to the injuries he sustained in his 1974 in-service motor vehicle accident.   

The first opinion is from Dr. B.R., who in a November 2008 letter acknowledged the Veteran's complaints of dizziness, and determined after reviewing the Veteran x-rays that his dizziness [among other conditions] is "consistent with severe trauma to his neck which occurred in the car accident in January of 1974."  Dr. B.R. acknowledged that the Veteran has had subsequent head trauma since his service, but pertinently noted that these "minor accidents and his wreck would not have contributed to the changes on his x-rays to this extent, and have caused his symptoms."  See the November 18, 2008 letter from Dr. B.R.

Second, the Veteran submitted an October 2009 letter from Dr. T.B.K., who indicated that the Veteran has "complained since the accident of dizziness . . . caused directly from his crash in addition to his neck pain, headaches and loss of cervical ROM [range of motion]."  Dr. T.B.K. then referenced two medical treatises suggesting that the Veteran's dizziness had its onset after head and neck trauma in service, and was "compounded" by his residual neck disability:

The majority of cases where there is a severe Cervical Acceleration Deceleration (CAD) injury complicated by direct blunt force trauma to the skull, neck and upper back the patient has long standing central and peripheral nervous system damage.  Cervical spine trauma to the facet joints can cause consistent neck pain, dysfunction and compound the symptoms following this type of an injury.  [The Veteran's] injury is consistent with these studies and causes him continued pain and loss of a normal lifestyle.

See the October 21, 2009 letter of Dr. T.B.K.  
Dr. T.B.K.'s medical opinion is supported by the findings of the December 15, 2009 VA examiner, who after reviewing the Veteran's claims folder and upon examination of the Veteran, determined that the "[Veteran's] dizziness is most likely caused by his 1974 MVA [motor vehicle accident], and that such dizziness is "most likely aggravated by his service-connected cervical spine condition."            See the December 15, 2009 VA examiner's neurological examination report, page 4.  

The only medical opinion of record contrary to the medical evidence discussed above is the opinion of the September 2010 VA examiner, who after a reviewing the Veteran's claims folder and upon examination of the Veteran determined that the Veteran's chronic dizziness disability is "less likely as not (less than 50/50 probability) caused by or a result of his active military service, to include the January 1974 motor vehicle accident."  By way of rationale, the VA examiner noted that although the Veteran's separation physical indicated that the Veteran experienced frequent dizziness, "there were no medical treatments/visits while he was in the service for [this] condition[]."  See the September 2010 VA examiner's report, page 5.  The examiner also noted that "[i]t was only in October 2006 when he saw his chiropractor with the symptom of dizziness . . . ."  The examiner added that the Veteran's dizziness disability "may have started in 2006, and not as stated by the Veteran in 1974.  There [was] no documentation in all of his medical records in the C-file done by different specialists over the years since 1974 that he was seen and treated specifically for this dizziness."  Id.

The Board finds the September 2010 VA examiner's opinion as it pertains to the relationship between the Veteran's dizziness disability and his military service inadequate for adjudication purposes for the following reasons.  First and foremost, with respect to the Veteran's service treatment records, it is clear from the Veteran's 1974 separation examination that the Veteran experienced frequent dizziness during active duty service.  In fact, he specifically claimed as much on his 1974 Report of Medical History, as discussed above.  Simply because the Veteran's service records do not include additional documentation showing that the Veteran  received clinical treatment for dizziness during service in no way demonstrates that such dizziness did not exist at that time, as it appears the September 2010 VA examiner is suggesting in his report.

Additionally, it also appears that the September 2010 VA examiner based his negative nexus opinion upon an incomplete review of the record.  Although the examiner stated that he observed no documentation dated from 1974 to 2006 showing treatment for dizziness, a close review of the Veteran's claims folder clearly shows that this is not the case.  See, e.g., the Veteran's  January 19, 1985 Non Appointment Progress Report from the S.C.P.M.G. [noting a complaint of dizziness after being rear-ended, but with no head trauma]; see also the Veteran's March 13, 1998 treatment report from the S.C.C. [also indicating complaints of dizziness, without recollection of anything immediate that might have caused it].  

Moreover, the record as it existed when the September 2010 VA examiner reviewed the claims folder included the three above-described opinions of Dr. B.R., Dr. T.B.K., and the December 15, 2009 VA examiner, which establish a positive link between the Veteran's dizziness disability and his in-service motor vehicle accident.  Crucially however, the September 2010 VA examiner made no attempt to reconcile his opinion with these prior medical findings of record, nor did he even mentioned them.  As such, the conclusions of the September 2010 VA examiner are inadequately explained and afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

The Board finds the opinions of Dr. B.R., T.B.K., and the December 15, 2009 VA examiner to be the most probative pieces of evidence for identifying the etiology of the Veteran's chronic dizziness disability.  Unlike the opinion of the September 2010 VA examiner, each positive opinion includes consideration of the entire history, including the relevant evaluations that were previously made.  Dr. T.B.K. in particular cited to medical literature to support his conclusions.  These reports ultimately contain the most persuasive opinions on the matter, and they have support in the record.  

The Board adds that since he filed his service-connection claim in 2003, the Veteran has consistently asserted that his dizziness disability had its onset during his active duty military service, and that he has experienced episodes ever since.  In support of his claim, he has submitted statements from his brother and two friends who attest to witnessing these episodes for many years following the Veteran's service.        See the December 2, 2006 statement of the Veteran's friend, V.E.P. [noting that the Veteran had complained of dizziness since they met in 1979]; see also the November 25, 2006 and September 2009 statements of the Veteran's friend, D.P.G. [noting that the Veteran experienced dizziness ever since they met in 1980];         and see the November 21, 2006 statement of his brother, R.T.L. [noting that the Veteran "exhibited normal conditioning without any noticeable . . . handicaps" prior to his in-service accident, but had complaints of dizziness for all times thereafter]. 

Significantly, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board accordingly finds that the Veteran, as well as his friends and brother, are competent to attest to the Veteran's continuing episodes of dizziness.  The Board additionally finds the Veteran's lay assertions of in-service onset, and continuity of symptoms credible in light of the objective evidence of record described above.   Indeed, the Veteran's service treatment records clearly show that he experienced frequent dizziness during service following his 1974 motor vehicle accident.  He complained of dizziness to medical professionals sporadically after his separation, and was recently diagnosed with a chronic dizziness disability.  In addition, the Veteran has submitted statements from two of his private physicians in support of his claim, and the December 15, 2009 VA examiner also linked the Veteran's dizziness disability directly to his military service.  

Although the Veteran's disability was not actually diagnosed until many years after service, the Board finds the Veteran's assertions of continuity of symptomatology both competent and credible.  The competent objective evidence of record described above, to include the Veteran's service treatment records, the private medical opinions from Dr. B.R. and Dr. T.B.K., and the opinion of the December 15, 2009 VA examiner support the Veteran's lay assertions of in-service onset and continuity of symptoms.  Although the September 2010 VA examiner did not relate the Veteran's dizziness disability to service, the Board has found that examiner's findings incomplete and lacking in probative value.  Resolving all doubt in the Veteran's favor, the Board therefore concludes that Hickson element (3), nexus or relationship, is satisfied and a grant of service connection for a disability manifested by dizziness is warranted.  The benefit sought on appeal is granted


ORDER

Service connection for a disability manifested by dizziness is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issue must be remanded for further evidentiary development.

As was discussed above, in this decision the Board has granted the Veteran's claim of entitlement to service connection for a disability manifested by dizziness.  It is not the responsibility of the Board to assign a disability rating in the first instance.

Clearly, the RO has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of entitlement to service connection for his dizziness disability.  Therefore, the issue of TDIU must be remanded in order for the agency of original jurisdiction to readjudicate the Veteran's TDIU claim based upon all of his service-connected disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should readjudicate the Veteran's claim of entitlement to TDIU in light of all of his service- connected disabilities, to include his dizziness disability.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC), and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


